'OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. TV'OLF.
Mi motivo principal, si no el único, para disentir es que la demandada era nn tercero qne no tenía conocimiento por el registro de 1a, existencia de una servidumbre. Toda vez que las ventanas y cosas similares pueden existir por mera tolerancia, sostengo que no se impuso el deber a un comprador de cerciorarse de si se liabía creado una servidumbre ya por título o por prescripción. Convengo' en que no hay presun-ción de tolerancia, pero mantengo que no bay presunción de que existe una servidumbre por el mero becbo de haber signos exteriores, como ventanas. En mi opinión incumbía a la demandante demostrar positivamente que la demandada nó era un tercero.